Citation Nr: 0638851	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  06-29 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in San Diego, 
California


THE ISSUE

Eligibility for enrollment in the Department of Veterans 
Affairs (VA) healthcare system.


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel



INTRODUCTION


The Board has reviewed the veteran's files.  It appears that 
the veteran wants to file a claim for service connection for 
hearing loss.  If the veteran wants to file such a claim, he 
must file a VA Form 21-526, application for compensation.  
This form is obtainable on the world wide web or obtainable 
from any VA regional office or from a service organization 
such as VFW or DAV.  The VA web site is VA.GOV.  Although not 
required, the veteran should consider obtaining a 
representative in order to assist him with any claims that he 
must file.


REMAND

The veteran served on active duty from June 1972 to June 
1977.

This claim is on appeal from the Department of Veterans 
Affairs (VA) San Diego Healthcare System in San Diego, 
California.

The appeal is REMANDED to the via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

In November 2006 correspondence, the veteran requested a 
Travel Board hearing.  As there is no indication in the file 
that he has withdrawn that request, the case will be returned 
to the agency of original jurisdiction to schedule such a 
hearing.  If he no longer desires a hearing, he should 
withdraw the request in writing.      

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the veteran for a 
hearing before a Veterans Law Judge at 
the AOJ.

The AOJ should consider taking action on 
the veteran's request for service 
onnection for hearing loss.

Thereafter, the case should be returned to the Board in 
accordance with appropriate procedures.  No action is 
required of the veteran until further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


